Citation Nr: 0210750	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  96-36 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for a sinus disorder.  

3.  Evaluation of high blood pressure, currently evaluated as 
10 percent disabling.  

4.  Evaluation of left elbow polyp deformity of the olecranon 
process, currently evaluated as 10 percent disabling.  

(The issues of entitlement to service connection for a left 
shoulder disorder and kidney stones are being developed and 
will be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1995.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO).  

This case has previously been before the Board.  In May 1999, 
the Board remanded to the RO the issues of entitlement to 
service connection for a heart disorder, kidney stones, a 
left shoulder disorder and for a sinus disorder, and the 
issues of entitlement to increased ratings for left elbow 
polyp deformity of the olecranon process, evaluated as 10 
percent disabling and for an increased rating for high blood 
pressure, evaluated as 10 percent disabling.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for kidney stones and a 
left shoulder disorder pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  

The veteran was afforded a hearing before a hearing officer 
at the RO in September 1996.  A transcript of the hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran was profiled during service in 1988.  The 
condition listed is ASCVD (arteriosclerotic cardiovascular 
disease).  

2.  On x-ray examination of the chest during service in 
November 1994, there was a question of a minimal ischemic 
change of the anterior wall.  

3.  The competent evidence does not show that the veteran 
currently has a heart disorder.  

4.  The competent evidence does not show that the veteran has 
a current sinus disorder.  

5.  Hypertension is not manifested by diastolic pressure of 
predominantly 110 or more or systolic pressure of 
predominantly 200 or more.

6.  The veteran has left elbow flexion of 140 degrees, 
extension actively to -5 degrees and passively to -3 degrees.  


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).  

2.  A sinus disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, (2001).  

3.  The criteria for a rating in excess of 10 percent for 
high blood pressure have not been met.  38 U.S.C.A. 1155 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.104, Diagnostic Code 
7101 and 3.321 (2001).  

4.  The criteria for a rating in excess of 10 percent for 
left elbow polyp deformity of the olecranon process have not 
been met.  38 U.S.C.A. 1155 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.71a, Diagnostic Code 5207 and 3.321 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for arteriosclerosis may be granted if 
manifested within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

When a regulation changes after a claim has been filed but 
before the appeal process has been completed (which would 
apply here), the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old criteria, hypertensive vascular disease 
(essential arterial hypertension) manifested by diastolic 
pressure which is predominantly 100 or more warrants a 10 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 7101 
(1997).  When the diastolic pressure is predominantly 110 or 
more with definite symptoms, a 20 percent evaluation is 
warranted.  Id.  For diastolic pressure predominantly 120 or 
more and moderately severe symptoms, a 40 percent evaluation 
is warranted.  Id.  If pressure is predominantly 130 or more 
and there are severe symptoms, a 60 percent evaluation is 
warranted.  Id.  For the 40 percent and 60 percent 
evaluations, there should be careful attention to diagnosis 
and repeated blood pressure readings.  Id. at Note 1.

Under the new criteria, when hypertensive vascular disease is 
manifested by diastolic pressure predominantly 100 or more, 
or systolic pressure of 160 or more, or minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control, a 10 percent evaluation is assigned.  38 C.F.R. 
Part 4, Diagnostic Code 7101 (2001).  If diastolic pressure 
is predominantly 110 or more, or systolic pressure is 
predominantly 200 or more, a 20 percent evaluation is 
assigned.  Id.  For diastolic pressure predominantly 120 or 
more, a 40 percent evaluation is assigned. Id.  For diastolic 
pressure predominantly 130 or more, a 60 percent evaluation 
is assigned.  Id.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

Under Diagnostic Code 5207, a 10 percent rating is warranted 
if extension of the major forearm is limited from 45 to 60 
degrees.  A 20 percent rating is warranted if extension is 
limited from 75 to 90 degrees.  A 30 percent rating is 
warranted if extension is limited to 100 degrees and a 40 
percent rating is warranted if extension is limited to 110 
degrees.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the April 1996, February 1997, and March 2002 rating 
decisions of the reasons and bases for the denial of his 
claims.  He was notified of the April 1996 rating decision by 
letter dated in April 1996.  He was further notified of this 
information in the July 1996 and February 1997 statements of 
the case and the July 1997 and April 2002 supplemental 
statements of the case, as well as in the March 1999 Board 
decision.  The Board concludes that the discussions in the 
April 1996, February 1997, and March 2002 rating decisions 
and in the statements and supplemental statements of the 
case, which were all sent to the veteran, informed him of the 
information and evidence needed to substantiate the claims.  
In addition, the May 1999 Board remand advised him of the 
evidence he needed to submit to support his claims.  By 
letters dated in May 2002, the veteran was advised of the 
procedures by which to submit additional evidence.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, __ Vet.App. __, __ No. 01-997, slip 
op. At 6-7(June 19, 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claims.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim, and did so.  In July 2002, the 
veteran's representative indicated that the record was 
complete.  There are VA examinations and opinions of record, 
to include VA examination reports dated in July 1995 and July 
2000.  38 C.F.R. § 3.326(b).  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

I.  Service Connection
Factual Background

A March 1965 service entrance examination report shows that 
the sinuses, heart, and lungs and chest were normal.  On the 
accompanying medical history he denied having or having had 
sinusitis and indicated that he had or had had pain or 
pressure in the chest.  An April 1968 annual examination 
report shows that the sinuses, heart, and lungs and chest 
were normal.  On the accompanying medical history he denied 
having or having had sinusitis and indicated that he had or 
had had pain or pressure in the chest.  A May 1971 periodic 
examination report shows that the sinuses, heart, and lungs 
and chest were normal.  On the accompanying medical history 
he denied having or having had sinusitis and indicated that 
he had or had had pain or pressure in the chest.  

A treatment record dated in January 1973 shows complaints of 
nasal congestion.  The sinuses were nontender on examination.  
The impression was post-flu/bronchitis.  

A January 1978 annual examination report shows that the 
heart, lungs and chest, and sinuses were normal.  On the 
accompanying medical history he denied having or having had 
sinusitis, and palpitation or pounding heart, pain or 
pressure in the chest, and shortness of breath.  In 
association with a February 1982 annual examination, the 
veteran denied having or having had sinusitis.  He indicated 
that he had or had had shortness of breath, pain or pressure 
in the chest and palpitation or pounding heart.  A February 
1983 record of treatment notes complaints of chest pain.  The 
assessment was anterior chest wall pain resolved. A December 
1984 Medical Board examination report indicates that he had 
or had had pain or pressure in the chest. 

A January 1986 report of examination shows that the sinuses, 
heart, and lungs and chest were normal.  On the accompanying 
medical history he indicated that he had or had had pain or 
pressure in the chest, shortness of breath, and palpitation 
or pounding heart.  A February 1986 record notes that he was 
not medically qualified to participate in the routine Army 
Physical Fitness training and testing program based on 
cardiovascular screening.  A March 1987 periodic examination 
report shows that the sinuses, heart, and lungs and chest 
were normal.  Another March 1987 record notes complaints of 
chest pain with an undocumented history of myocardial 
infarction in 1982.  In April 1987 the veteran complained of 
chest pain and underwent a cardiac stress test.  A May 1987 
record of treatment shows impressions of ASCVD 
(arteriosclerotic cardiovascular disease) by history.  In 
March 1988, the veteran was profiled.  The medical condition 
is listed as ASCVD.  

An October 1991 record of treatment shows complaints of sore 
throat and coughing.  The assessment was flu syndrome.  

A January 1994 Medical Board examination report shows that 
the sinuses, heart, and lungs and chest were normal.  The 
heart had no murmurs and the lungs were noted to be clear.  A 
myocardial infarction in 1982 was noted.  The records reflect 
that the veteran underwent cardiac catheterization in 
November 1994.  The diagnosis is listed as no obstructive 
coronary artery disease.  The report states that there was no 
evidence of ischemic heart disease, nor any evidence that he 
had suffered myocardial infarction.  The examiner noted that 
he had atypical chest pain that had a noncardiac etiology.  
The examiner opined that the etiology was probably a result 
of esophageal disease and/or reflux.  

A January 1994 ECG (electrocardiogram) notes a normal sinus 
rhythm and regular rhythm and rate.  An ECG in June 1994 
notes a normal sinus rhythm and right axis deviation.  A 
report of x-ray examination in November 1994 notes the 
veteran's history of arteriosclerotic heart disease (ASHD) 
with complaints of intermittent substernal chest pain for 
approximately four months.  The record relates that there was 
a suggestion of a very minimal decreased perfusion at the 
anterior wall on the stress images which was not seen on the 
redistribution images.  This was noted to be a very subtle 
finding.  The report states that there was only a very 
minimal area of equivocal findings on the bulls eye pattern.  
No evidence of any fixed perfusion 
defect was noted.  A normal left ventricular cavity was seen.  
The conclusion was question of a minimal ischemic change of 
the anterior wall.  

A January 1995 Medical Evaluation Board report notes the 
veteran's reported history of having had myocardial 
infarctions in 1982 and 1986.  The report notes the veteran's 
complaints of having had several episodes of chest pain in 
the previous several months.  The pertinent impression was 
atypical chest pain, noncardiac.  

In his May 1995 claim, the veteran indicated that he had had 
a heart attack during service in August 1982.  He reported 
that he had had sinus problems in 1991.  

On VA examination in July 1995, the veteran reported a 
history of myocardial infarction, once in 1982, and again in 
1986.  Chronic shortness of breath was noted.  There was no 
edema.  On physical examination, there was normal sinus 
rhythm and no murmur.  The impression on x-ray examination of 
the paranasal sinuses was questionable density projecting 
into the right frontal sinus.  The diagnosis was mass of the 
right frontal sinus.  

At his personal hearing before a hearing officer at the RO in 
September 1996, the veteran testified that he had had a heart 
attack on August 15, 1982, and that he was told that he had 
another heart attack the same night while in the intensive 
care unit.  Transcript at 7 (September 1996).  He stated that 
irregularities were revealed on stress testing during service 
in 1986, after which time he began taking medications for a 
heart condition.  Id. at 8.  He testified that he remained on 
heart profile for the remainder of service.  Id.  He further 
testified that he did not have a sinus condition prior to 
service and that the sinus condition had an onset in 1993.  
Id. at 40.  He reported that he had no allergies, and had had 
no trauma to the nose.  Id.  He stated that his sinus 
condition was chronic and required him to sleep under a 
vaporizer in order to sleep.  Id at 40-41.  He indicated that 
he took nitroglycerin to prevent future heart attacks.  Id. 
at 5-6.  

On VA examination in July 2000, the examiner stated that he 
had reviewed the C-file.  The veteran reported a history of 
substernal chest pain once per month, lasting 10 to 15 
minutes in duration.  No hospital admissions due to chest 
pain were noted.  Physical examination showed S1 and S2 were 
normal.  There was no murmur.  ECG was normal.  The report of 
examination notes that the left ventricle was normal in size 
and that there was normal thickness and normal function.  
Physical examination of the sinuses revealed no nasal 
obstruction and no tenderness over the sinuses.  The relevant 
diagnoses were cardiac condition not found and sinusitis not 
active.  

Additional treatment records were received in November 2001.  
A March 1997 record of treatment notes that cardiac 
catheterization in 1994 was negative.  There was no evidence 
of cardiovascular disease.  Cardiac examination in December 
1998 showed regular rhythm and rate.  There were no murmurs, 
rubs or gallops.  

Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 1991) are not applicable.

Heart disorder

The service medical records in this case are in conflict.  As 
noted, at service entrance in March 1965 his heart, lungs, 
and chest were normal.  In February 1983, complaints of 
anterior chest wall pain were noted to have resolved.  While 
cardiac screening in February 1986 disqualified him for 
training and he was profiled for ASCVD in 1987, a March 1987 
periodic examination and a January 1994 Medical Board Report 
of examination indicates that the heart, lungs, and chest 
were normal.  The Medical Report specifically excluded 
ischemic heart disease and myocardial infarction.  On the 
other hand, x-ray examination in November 1994 revealed a 
question of a minimal ischemic change of the anterior wall.  
Despite the conflict in service medical records, the Board 
finds the determination in this case is clear.  

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  In this case, there is no 
competent evidence of a current disability.  In January 1995, 
the examiner concluded that chest pain was of a noncardiac 
nature.  On VA examination of the heart in July 1995, there 
was a normal sinus rhythm and no murmur.  In 1997, there was 
no evidence of cardiovascular disease.  Cardiac examination 
in December 1998 showed regular rhythm and rate, and there 
were no murmurs, rubs or gallops.  On VA examination in July 
2000, the examiner specifically stated that there was no 
cardiac condition found.  Absent a current disability, 
service connection is not warranted.  Insofar as the evidence 
does not show that the veteran currently has a heart 
disorder, we need not address whether there is competent 
evidence relating such to service.  

As to the veteran's assertion regarding myocardial infarction 
during service, such are not documented during service or 
within the initial post-service year.  In fact, the January 
1994 Medical Board Report specifically stated that there was 
no evidence of myocardial infarction.  While some examiners 
have noted myocardial infarction, such references are based 
on a history provided by the veteran.  Information based on a 
history reported by the veteran and merely recorded by the 
examiner is not enhanced medical information.  Such 
information is not competent medical evidence that veteran 
suffered a myocardial infarction during service.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

Based on such objective medical evidence, the Board concludes 
that any inservice heart disorder was acute, resolved and did 
not result in chronic disability.  Any lay assertion that the 
veteran still has a heart disorder is not competent.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  Should evidence ultimately be developed which 
documents a current heart disability, the veteran is 
encouraged to submit such evidence in an effort to reopen his 
claim.  

Sinusitis

As noted above, in order to establish service connection, the 
evidence must show that the veteran has a current disability 
related by competent evidence to service. The competent 
evidence does not show that the veteran currently has a sinus 
disorder.  On VA examination in September 2000, the diagnosis 
was sinusitis not active.  Absent a current disability, 
service connection is not warranted.  Insofar as the evidence 
does not show that the veteran currently has a sinus disorder 
we need not address whether there is competent evidence 
relating the disorder to service.  

The Board notes that a diagnosis of a sinus disorder was not 
entered on the service medical records.  To the extent that 
the veteran had symptoms of a sinus disorder, during service, 
the VA examination disclosed that there was no active 
sinusitis and there is no competent opinion of record 
relating a current sinus disorder to service.  

Based on such objective medical evidence, the Board concludes 
that any inservice sinus disorder was acute, resolved and did 
not result in chronic disability.  Any lay assertion that the 
veteran has a sinus disorder is not competent.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

II.  Evaluation

High blood pressure

Factual Background

On VA examination in July 1995 blood pressure was 112/68.  
The veteran was noted to be taking Lisinopril, Persantin, and 
Eotin.  

At his personal hearing in September 1996, the veteran 
testified that he took Lisinopril and Diltiazem for high 
blood pressure.  Transcript at 3 (September 1996).  
He indicated that on a bad day his blood pressure might rise 
to 180/130, and that it had been 187/146.  Id. at 11.  He 
stated that on a good day it was 112/64.  Id.  

On VA examination in July 2000, the examiner stated that the 
C-file had been reviewed.  Blood pressure was 134/87.  No 
edema was noted.  

Additional VA outpatient treatment records were received in 
November 2001.  A March 1997 treatment record shows blood 
pressure was 128/83.  The record notes that hypertension was 
well controlled on medication.  An April 1997 record of 
treatment shows blood pressure was 130/88.  A record dated in 
June 2000 notes that anti-hypertensive agent was being 
switched.  In December 1998, blood pressure was 136/82.  A 
treatment record dated in July 2000 shows that blood pressure 
was 129/81.  

Analysis

The veteran has appealed an initial evaluation for high blood 
pressure.  See Fenderson v. West, 12 Vet. App. 119 (1998).  
However, insofar as the RO has assigned a 10 percent 
evaluation for the entire appeal period, the question is 
whether an evaluation in excess of 10 percent is warranted at 
any time during the appeal period.  The Board concludes that 
it has not and a uniform rating is warranted.  

After having reviewed the evidence of record, the Board 
concludes that the evidence does not support an evaluation in 
excess of 10 percent for high blood pressure under the old or 
new criteria.  In order to warrant an evaluation of 20 
percent, diastolic pressure must be predominantly 110 or more 
or systolic pressure of 200 or more.  The evidence in this 
case shows that diastolic pressure was consistently below 
110.  Further the evidence does not show that systolic 
pressure was predominantly 200 or more.  In fact, systolic 
pressure was consistently well below 200.  The preponderance 
of the evidence is against the claim.  Consequently, the 
veteran's claim for an increased evaluation for high blood 
pressure is denied.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that high blood pressure caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  





Polp deformity of the left elbow olecranon process

Factual Background

The veteran underwent VA examination in July 1995.  The 
relevant diagnosis was left elbow polp deformity of the 
olecranon process.  

At his personal hearing in September 1996, the veteran 
testified that he was left handed.  Transcript at 21 
(September 1996).  He related that as a result of his left 
elbow disability he was unable to hold a pencil long enough 
to write.  Id.  He testified that he had weakness in his left 
arm and was unable to lift more than about 20 pounds.  Id. at 
20-21.  

On VA examination in July 2000, the examiner reported that 
the C-file had been reviewed.  The veteran reported a history 
of injuring his elbow during service in 1990 while picking up 
a desk.  He complained of constant pain and stiffness in the 
left elbow.  Movement was noted to aggravate pain.  On 
physical examination, he had left elbow flexion to 40 
degrees.  Extension actively was -5 degrees and passively -3 
degrees.  Moderate tenderness of the left elbow was noted.  
X-ray examination of the left elbow revealed a large 
olecranon spur.  The report of examination notes that he 
picking up weights was painful and that he was unable to 
change a flat tire.  The diagnosis was arthralgia of left 
elbow secondary to large olecranon spur.  

Analysis

The veteran has appealed an initial evaluation for left elbow 
polp deformity of the olecranon process.  See Fenderson v. 
West, 12 Vet. App. 119 (1998).  In March 2002, the initial 0 
percent evaluation was increased to 10 percent.  Insofar as 
the RO has assigned a 10 percent evaluation for the entire 
appeal period, the question is whether an evaluation in 
excess of 10 percent is warranted at any time during the 
appeal period.  The Board concludes that it has not and a 
uniform rating is warranted.  

The veteran's left elbow impairment is evaluated under 
Diagnostic Code 5207.  A 10 percent rating is warranted if 
extension of the major forearm is limited from 45 to 60 
degrees.  The veteran has left elbow extension to 140 
degrees.  In consideration of DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001), the 
Board finds that the weight of the evidence supports a rating 
of 10 percent, but no more, under diagnostic code 5207 for 
left elbow polp deformity of the olecranon process.  In 
reaching this determination, the Board finds the veteran's 
overall functional impairment due to any factor, including 
pain, weakness, limitation of motion, and fatigability, is 
minimal.  The veteran's testimony regarding limitation of 
motion and functional impairment has been weighed.  The 
probative medical evidence shows that there is minor 
functional impairment consistent with the minimum compensable 
evaluation assignable.  38 C.F.R. § 4.59; see 4.40, 4.45.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that left elbow polp deformity of the 
olecranon process caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  





ORDER

Service connection for a heart disorder is denied.  

Service connection for a sinus disorder is denied.  

An evaluation in excess of 10 percent for high blood pressure 
is denied.  

An evaluation in excess of 10 percent for left elbow polp 
deformity of the olecranon process is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

